           Case 4:17-cv-04709-JST Document 170 Filed 06/27/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9                                    (SAN FRANCISCO DIVISION)

10   LOOKSMART GROUP, INC.,                              Case No. 3:17-cv-04709-JST

11                   Plaintiffs,                         [PROPOSED] ORDER GRANTING
                                                         DEFENDANT MICROSOFT
12          v.                                           CORPORATION’S ADMINISTRATIVE
                                                         MOTION TO FILE UNDER SEAL ITS
13   MICROSOFT CORPORATION,                              MOTION TO STRIKE MICHAEL
                                                         LASINSKI EXPERT REPORT AND
14                   Defendant.                          EXHIBIT A TO THE DECLARATION OF
                                                         PROSHANTO MUKHERJI IN SUPPORT
15                                                       THEREOF
16

17          On April 23, 2019, Defendant Microsoft Corporation (“Microsoft”) filed a Motion for
18   Administrative Relief with this Court, pursuant to this Court’s Standing Order and Civil Local
19   Rule 79-5 for permission to file under seal its Motion to Strike Michael Lasinski Expert Report
20   and Exhibit A to Declaration of Proshanto Mukherji in Support of Microsoft’s Motion to Strike
21   Lasinski Expert Report.
22          Microsoft has shown each of those documents is “privileged, protectable as a trade secret
23   or otherwise entitled to protection under the law.” Civil L.R. 79-5(b). Moreover, Microsoft has
24   shown “good cause” to rebut the presumption of access to judicial records for each of those
25   documents. See Ctr. For Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016).
26   Both documents “might be used . . . as sources of business information that might harm
27

28
                                                        [PROPOSED] ORDER GRANTING MICROSOFT’S ADMIN MOTION
                                                           TO FILE UNDER SEAL RE ITS MOTION TO STRIKE LASINSKI
                                                                                                  EXPERT REPORT
                                                                                         Case No. 3:17-cv-04709-JST
           Case 4:17-cv-04709-JST Document 170 Filed 06/27/19 Page 2 of 2




 1   [Microsoft’s] competitive standing." Id. at 1097. Therefore, the Court hereby GRANTS

 2   Microsoft’s request to file under seal the following documents:

 3                Defendant Microsoft Corporation’s Motion to Strike Michael Lasinski Expert
 4                 Report; and

 5                Exhibit A to the Declaration of Proshanto Mukherji in Support of Microsoft
 6                 Corporation’s Motion to Strike Lasinski Expert Report.

 7          IT IS SO ORDERED.

 8                 Date: June 27, 2019           ____________________________________
                                                 Hon. Jon S. Tiger
 9                                               United States District Court
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                   2     MICROSOFT’S MOTION TO STRIKE LASINSKI EXPERT REPORT
                                                                                        Case No. 3:17-cv-04709-JST
